Citation Nr: 0806297	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 2004 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision that 
denied the veteran's claims of service connection for right 
ankle and right hip disabilities.  The veteran had a hearing 
before the undersigned in November 2006, and a transcript is 
of record.

In July 2007, the Board remanded the case for further 
development.  It now returns for appellate consideration.


FINDINGS OF FACT

1.  It is not shown by clear and unmistakable evidence that 
right ankle and right hip disabilities both existed prior to 
service and were not aggravated by service.

2.  There is competent medical evidence of record 
demonstrating that right ankle and right hip disabilities are 
related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The presumption of sound condition is not rebutted in 
this case, and therefore, right ankle and right hip 
disabilities, as a matter of law, cannot be said to have 
existed prior to service.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03 (July 16, 2003).

2.  A right ankle disability was incurred in service.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & West 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A right hip disability was incurred in service.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & West 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's claims of service connection for right hip 
disability and a right ankle disability have been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on these claims are moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & West Supp. 2007); 38 C.F.R. § 
3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Further, VA regulation provides that, with chronic diseases 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress" of the 
preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later-claimed disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. At (b)(1).

Pre-service private medical records from July 2001 show that 
the veteran suffered a right oblique distal fibula fracture 
with minimal displacement after being "cleated" by a 
baserunner during a baseball game.  The veteran also reported 
having previously had a cyst removed from his right heel, 
which included a bone graft from his right hip.

At the veteran's entrance examination in March 2004, he 
reported a history that included a cyst removal from the 
right ankle at age 14 and a broken right ankle at age 15.  
However, upon objective examination, the examiner noted only 
a four-inch surgical laceration scar on the veteran's right 
heel and noted that the veteran's feet and lower extremities 
were normal.  There was no report or finding of an abnormal 
hip or an underlying ankle disability.

Service medical records show that, in April 2004, the veteran 
reported to the medical clinic with complaints of right ankle 
and right hip pain that increased with exercise.  The veteran 
demonstrated a marked antalgic gait.  Later that month, the 
veteran continued to complain of right ankle and right hip 
pain during training, and the examiner noted that the 
veteran's ankle was tender to palpation.  A report from a 
physical therapy clinic shows that the veteran had been 
experiencing hip and ankle pain with all physical activity 
for the previous three weeks.  The examiner noted that 
running, marching, jumping, and squatting aggravated the 
veteran's conditions.  The veteran requested to be discharged 
from service.  The Entrance Physical Standards Board (EPSBD) 
held a proceeding to determine whether the veteran was to be 
considered for separation.  The EPSBD found that the veteran 
began to suffer ankle and hip pain early in his training and 
was unable to return to duty.  The EPSBD concluded that the 
veteran did not meet medical fitness standards for enlistment 
and was to be discharged from service.

In January 2005, the veteran was afforded a general VA 
medical examination.  The examiner noted the veteran's 
previous medical history and observed that the veteran's 
right ankle range of motion was limited and that he 
experienced pain on dorsiflexion.  The veteran's right hip 
joint had a slight limitation of motion and there was 
tightness in the right hip.  The examiner rendered diagnoses 
of right ankle injury, with pain on range of motion, and 
right hip pain, with mild limitation of motion.

In September 2007, the veteran was afforded a VA medical 
examination to obtain a nexus opinion.  Upon examination, the 
veteran's right hip was tender to palpation, and x-rays 
revealed some irregularity of the anterior superior iliac 
spine.  The veteran's right hip caused mild discomfort with 
extremes of flexion and extension.  With respect to his 
ankle, the veteran reported experiencing ankle pain every 
other day, with flare-ups about every two weeks and related 
to increased physical activity.  Upon examination, the 
veteran had a well-healed surgical scar, with no infection, 
no tenderness to palpation, and no pain with rage of motion.  
The examiner noted the veteran's pre-service medical history, 
including cyst removal, bone graft, and right ankle fracture, 
and opined that it was at least as likely as not that the 
veteran's military activity aggravated both his hip and ankle 
disabilities.

Applying the pertinent legal criteria to the facts summarized 
above, because neither a right ankle nor a right hip 
disability (aside from a residual scar) was noted on the 
examination at the time of enlistment, the presumption of 
sound condition attaches in this case.  The first question 
before the Board, accordingly, is whether the presumption 
that the veteran was in sound condition on entrance is 
rebutted by clear and unmistakable evidence that he was not 
sound; that is, that right ankle and right hip disabilities 
were present upon entrance to service.  In order to rebut the 
presumption that the disabilities in question did not exist 
prior to service, there must be clear and unmistakable 
evidence both that the disabilities existed prior to service 
and that the disabilties were not aggravated by service. See 
VAOPGCPREC 3-03; Cotant, 17 Vet. App. at 116 (2003).  As to 
the first "prong" of this test, from review of the evidence 
of record above, there is evidence, although perhaps not 
"clear and unmistakable" evidence, that right ankle and right 
hip disabilities existed prior to service.  In this regard, 
it is noted that preservice medical records show that the 
veteran sustained a right oblique distal fibula fracture as a 
result of a baseball injury, had a cyst removed from his 
right heel, and had undergone a bone graft from the right 
hip.  However, with respect to the second "prong," it is 
obvious that given the September 2007 VA opinion above 
postulating a worsening of the veteran's right ankle and 
right hip from the rigors of military service, it cannot 
reasonably be said that, when viewed in its totality, there 
is clear and unmistakable evidence that the veteran's 
disabilties were not aggravated by service.  As such, the 
presumption of soundness is not rebutted.

Thus, the Board must now address the question of whether the 
right ankle and right hip disabilities were incurred in 
service such that service connection would be warranted for 
these conditions.  A presumption is an assumption of fact 
resulting from a rule of law which requires such fact to be 
assumed from another fact or group of facts found or 
otherwise established in the action.  Black's Law Dictionary 
1067 (5th ed. 1979).  Because the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands - 
that is, that the veteran did not have right ankle and right 
hip disabilities at entry to service - must be assumed as a 
matter of law. Thus, the Board must assume, as a matter of 
law in this case, that it is a fact that the veteran did not 
have such disabilities at entry to service, even though there 
is a positive medical opinion cited above which has made this 
assumption.  In issuing its precedent opinion in July 2003, 
the General Counsel was aware of the "odd result" of the 
application of the literal meaning of section 1111, but 
concluded that Congress nevertheless intended it. VAOPGCPREC 
3-03 at para. 15 (noting that "[w]here the literal reading of 
a statute would produce an odd result, it is appropriate to 
search for other evidence of congressional intent" and 
concluding that "the relevant legislative history of section 
1111 indicates that Congress intended VA to bear the burden 
of showing the absence of aggravation in order to rebut the 
presumption of sound condition) and at para. 14 (noting that 
there is no obvious correlation between the fact presumed 
(sound condition at entry) and the facts that must be proven 
to rebut that presumption (including the absence of 
aggravation subsequent to entry).

Since the Board must assume, as a matter of law in this case, 
that the appellant did not have right ankle and right hip 
disabilties at entry to service, the question confronting the 
Board is on what basis, or theory of entitlement, may the 
claim be considered; that is, must the Board now consider the 
claim only based on whether the right ankle and right hip 
disabilities were incurred in service or may the Board still 
consider the claim based on aggravation of a preexisting 
disorder?  In other words, because the Board must assume that 
the veteran was sound at entry, must the Board conclude that 
such disabilities did not exist prior to service or may the 
Board find that such a disorder was present, but not 
symptomatic, at entry to service?

Because under VAOPGCPREC 3-03 the presumption of soundness 
has not been rebutted in this case, the Board concludes that 
service connection may not be granted on the basis of 
aggravation during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; see VAOPGCPREC 3-03 at para. 4 (Sections 1111 and 1153 
establish independent factual presumptions, each of which 
specifies the predicate facts necessary to invoke the 
presumption and the facts that must be shown to rebut the 
presumption). Thus, service connection should be considered 
on the basis of whether or not the disabilties at issue were 
incurred, rather than aggravated, in service.

In sum, the evidence shows that, despite the veteran's pre-
service medical history, the veteran entered active service 
in sound condition.  Service medical records show that, 
during April 2004, the veteran began experiencing intense 
pain in his right hip and right ankle, requiring his 
discharge from service.  In September 2007, a VA medical 
examiner opined that it was at least as likely as not that 
the veteran's military service aggravated both his ankle and 
his hip disabilities.  This is the most probative evidence on 
file regarding the etiology of the veteran's disabilties. 
Thus, as the preponderance of the evidence shows that the 
veteran's right ankle and right hip disabilities are related 
to service, the Board concludes that service connection is 
warranted.

In granting the veteran's claims for service connection, the 
Board has considered and applied the benefit-of-the-doubt 
rule as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a right ankle disability is granted.

Service connection for a right hip disability is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


